— In a claim to recover damages for personal injuries, the claimant appeals, as limited by her brief, from so much of an order of the Court of Claims (Soto, J.), dated November 16, 2007, as denied her motion, inter alia, to deem her claim timely served or, in the alternative, in effect, for leave to file a late claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims providently exercised its discretion in *635denying, in effect, that branch of the claimant’s motion which was for leave to file a late claim in the absence of a reasonable excuse for the delay, or any proof of merit (see Scott v Uljanov, 74 NY2d 673 [1989]; Caso v St. Francis Hosp., 34 AD3d 714 [2006]; Hardman v Long Is. Urological Assoc., 253 AD2d 849 [1998]; Stanley v Lebetkin, 123 AD2d 854 [1986]). The claimant’s remaining contentions are either not properly before this Court or without merit. Fisher, J.P., Dillon, Belen and Chambers, JJ., concur.